DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,355,271 (application 16/771,216) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 05/27/2022, with respect to prior rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Oda et al. (JP 2013-159823).  Oda fails to teach or suggest the control of the level of Al as an impurity to the difference as claimed.  Additionally, Oda fails to teach the magnetic flux density B10, the ratio B1/ B10 and the iron loss W10/1k.  These properties are not obvious based on the teachings of Oda.  This is due the fact that the properties are related to the content of the surface layers and the inner layer.  Tables 1 and  2- example 18 of the Instant Specification show that if the difference in Al is not in the claimed range the sample has unsatisfactory properties.   Thus, the claim is allowable as is dependent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784